Title: To Benjamin Franklin from Ferdinand Grand, [24 February 1782]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Ce Dimanche matin [February 24, 1782]
Mr Grand à Lhonneur de souhaiter le bonjour à monsieur Franklin & de lui faire part que les Espagnols Sont en possession du Fort St Philipe depuis le 4 de ce mois qu’il s’est rendû.
On ajoute que la Garnison à été prisonière de Guerre mais Je n’en Suis pas aussy sur que de la prise du fort qui à été apportée par un Courrier à Mr Lambassadeur d’Espagne.
Voicy une Lettre qui m’a été adressée mal à propos à ce quil paroit.
 
Notation: Grand
